United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 18, 2013                  Decided July 12, 2013

                        No. 12-3003

                UNITED STATES OF AMERICA,
                        APPELLEE

                             v.

                    ANDREW KENNEDY,
                       APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:89-cr-00020-2)


     Tony Axam Jr., Assistant Federal Public Defender,
argued the cause for appellant. With him on the briefs was
A.J. Kramer, Federal Public Defender.

     Jay Apperson, Assistant U.S. Attorney, argued the cause
for appellee. With him on the brief were Ronald C. Machen
Jr., U.S. Attorney, and Elizabeth Trosman, Suzanne Grealy
Curt, and Robert Okun, Assistant U.S. Attorneys.

    Before: HENDERSON, GRIFFITH, and KAVANAUGH, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge GRIFFITH.
                                2
     GRIFFITH, Circuit Judge: More than twenty years after his
conviction for trafficking crack cocaine, Andrew Kennedy
now claims, for the first time, that the judge who sentenced
him failed to determine the quantity of drugs he possessed.
Kennedy raises this claim in a proceeding to reduce his
sentence under 18 U.S.C. § 3582(c)(2). We conclude that the
district court did not err when it refused to revisit this settled
factual finding.

                                I

     Kennedy directed a crack cocaine trafficking ring in
Washington, D.C., in the late 1980s. A jury convicted him on
counts related to the possession and distribution of crack.
After trial, Probation Services prepared a Pre-Sentence
Investigation Report (PSR) based on “the seized and analyzed
cocaine base (crack)” which “total[ed] 380.92 grams.” This
amount falls near the middle of the then-applicable drug
quantity range (150 to 499 grams) that yielded a base offense
level of 34 (to which was added a 4 point upward
enhancement because Kennedy was the leader of a
conspiracy) and resulted in a sentencing range of 292-365
months. At the sentencing hearing, Kennedy’s counsel
“conceded that the calculation . . . is correct in terms of . . .
the amount of drugs involved in the case.” Tr. 2/21/90 at 5.
When Kennedy spoke, he maintained his innocence of the
crimes, but did not challenge the drug quantity in the PSR.
The district court sentenced Kennedy to 328 months’
imprisonment, “about in the middle of the guidelines.” Tr.
2/21/90 at 16.

     Kennedy appealed his conviction and sentence to this
court arguing that there was insufficient evidence to sustain
his conviction and the leadership enhancement. Kennedy did
                              3
not challenge the drug quantity finding that informed his base
offense level. See United States v. Kennedy, No. 90-3037,
1991 WL 183716, at *1 (D.C. Cir. Sept. 16, 1991)
(unpublished) (per curiam). We affirmed the district court and
noted that “[i]n imposing the sentence, the District Court
appears to have relied on the presentence report.” Id.

     In November 2007, the Sentencing Commission lowered
the base offense level for crack cocaine offenses, UNITED
STATES SENTENCING GUIDELINES MANUAL app. C, amend.
706, 711 (Nov. 1, 2007), and later made that change
retroactive. UNITED STATES SENTENCING GUIDELINES
MANUAL supp. to app. C, amend. 713 (Nov. 1, 2009). The
district court granted Kennedy’s § 3582(c)(2) motion,
lowering his offense level to 36 and reducing his sentence to
293 months.

     In November 2011, the Sentencing Commission again
retroactively reduced the Guidelines ranges for crack cocaine
offenses. See UNITED STATES SENTENCING GUIDELINES
MANUAL supp. to app. C, amend. 750 (Nov. 1, 2011);
U.S.S.G. at § 2D1.1 (2012). Once again, Kennedy moved to
reduce his sentence under § 3582(c)(2). But this time,
Kennedy took a new tack. Kennedy argued that the sentencing
court had never made a finding on the quantity of drugs he
possessed. The district court denied his motion, finding as a
matter of fact that the sentencing judge had implicitly adopted
the drug quantity, 380.92 grams, reported in the PSR.
Kennedy now appeals.

    We have jurisdiction under 28 U.S.C. § 1291 and review
the district court’s factual finding for clear error. 18 U.S.C.
§ 3742(e). We review the district court’s decision to deny
Kennedy’s § 3582(c)(2) motion for abuse of discretion.
                               4
United States v. Lafayette, 585 F.3d 435, 439 (D.C. Cir.
2009).
                            II

     District courts retain broad authority to control
§ 3582(c)(2) proceedings. United States v. Hall, 600 F.3d 872,
875 (7th Cir. 2010) (stating that “[t]he district court has
substantial discretion in adjudicating sentence-reduction
motions under § 3582(c)(2) and our review is deferential”
(emphasis added) (citation omitted)); United States v. Woods,
581 F.3d 531, 539 (7th Cir. 2009) (stating that “[d]istrict
courts have broad discretion in how to adjudicate
§ 3582(c)(2) proceeding[s]” (emphasis added)). And as the
Supreme Court has observed, § 3582(c)(2) hearings are
“limited [in] nature,” Dillon v. United States, __ U.S. __, 130
S. Ct. 2683, 2691 (2010), and are not “plenary resentencing
proceedings.” Id. at 2692. A § 3582(c)(2) hearing is not a
license for the defendant to re-litigate his sentence wholesale
or challenge previously adjudicated aspects of his conviction.
A § 3582(c)(2) proceeding is, instead, a straightforward
application of changed sentencing law to established facts.
See id. at 2691-92. As such, the district court may decline to
reopen settled factual matters challenged in a § 3582(c)(2)
motion. See id. at 2692.

    The district court found that the sentencing judge acted
“in accordance with the presentence report in that guideline
range, which by inference means that he accepted the amount
of – the quantity of drugs applicable to [the defendant] as
appropriate. . . . [T]he finding is consistent with the findings
made in the original sentencing determination . . . .” 1/13/12
Tr. at 27-29. Examining the transcript of the sentencing
hearing, the district court reached the only plausible
conclusion: although the sentencing court did not state on the
                                  5
record that it was adopting the drug quantity recommendation
included in the PSR, it implicitly adopted that
recommendation by determining a base offense level of 34.
That finding by the § 3582(c)(2) court was not clearly
erroneous. In fact, we previously said as much on direct
appeal. Kennedy, 1991 WL 183716, at *1 (“In imposing the
sentence, the District Court appears to have relied on the
presentence report.”). And, as the § 3582(c)(2) court surely
knew, no explicit finding by the original sentencing court was
needed, because defense counsel did not object at sentencing
to the drug quantity found in the PSR. See United States v.
Pinnick, 47 F.3d 434, 437 (D.C. Cir. 1995) (stating that “a
sentencing court may rely on undisputed facts in a presentence
report”). Quite the contrary: defense counsel explicitly
conceded that the drug quantity was correct. Where a
defendant does not challenge the facts in a PSR, the district
court does not err in adopting those facts. Id. at 438.
Reviewing the record in the § 3582(c)(2) hearing, the district
court determined that the sentencing court implicitly adopted
the PSR. That finding was not clearly erroneous. ∗

     Notwithstanding his counsel’s concession, Kennedy now
claims that he did challenge the drug quantity in the PSR at
sentencing. Kennedy bases his argument on statements he
made during the hearing, in which he maintained that his drug
trafficking was less extensive than what the government had
proven at trial. But Kennedy’s protestations of limited
culpability fall far short of the “clear and specific objection”
we require “to place a factual assertion [contained in the PSR]
     ∗
        Because we hold that it was not clearly erroneous for the
district court to find that the sentencing court implicitly adopted the
drug quantity in the PSR, we need not consider the district court’s
alternative holding, namely, a finding of drug quantity in the first
instance.
                                6
in dispute.” Pinnick, 47 F.3d at 437-38. A general challenge to
Kennedy’s conviction is not a specific challenge to the
quantity of drugs for which the PSR indicated he was
responsible. The sentencing court did not – and need not –
treat it as such.

     Kennedy had the opportunity to challenge the facts
contained in the PSR at sentencing, and he declined to do so.
He again declined to raise the argument on direct appeal. The
district court’s finding that the drug quantity contained in the
PSR was implicitly adopted by the sentencing court was not
clear error, and the decision to deny the § 3582(c)(2) motion
was not an abuse of discretion. “‘A § 3582(c)(2) motion is not
the appropriate vehicle for raising issues related to the original
sentencing.’ Those are arguments for direct appeal and are not
cognizable under § 3582(c)(2).” United States v. Evans, 587
F.3d 667, 674 (5th Cir. 2009) (quoting United States v. Shaw,
30 F.3d 26, 29 (5th Cir. 1994)) (alteration omitted).

     Other circuits have likewise declined to allow defendants
to reopen the issue of drug quantity in these hearings. See
United States v. Ortega, 464 F. App’x 202, 203 (5th Cir.
2010) (stating that “[the defendant] may not relitigate the
issue of drug quantity in a § 3582(c)(2) motion.”); United
States v. Williams, 290 F. App’x 133, 136 (10th Cir. 2008)
(stating that “[the defendant] cannot use § 3582(c)(2) to
collaterally attack his sentence [by challenging drug
quantity].”); see also United States v. Hernandez, 645 F.3d
709, 712 (5th Cir. 2011) (holding that the district court did not
abuse its discretion in refusing to grant an evidentiary hearing
on drug quantity raised for first time in a § 3582(c)(2)
motion). It was no abuse of discretion for the district court to
refuse to do so here.
                             7
                             IV

    For the foregoing reasons, we affirm the district court’s
denial of Kennedy’s motion to reduce his sentence.

                                                So ordered.